    THE FOLLOWING ORDER
    IS APPROVED AND ENTERED
    AS THE ORDER OF THIS COURT:
                                                                       G. Michael Halfenger
    DATED: May 14, 2020                                                Chief United States Bankruptcy Judge




                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF WISCONSIN

 In re                                                           Chapter 13
 DEANNA RENEE ANDREWS                                            Case No. 20-21089-GMH

                                   Debtor.


                               ORDER RESOLVING TRUSTEE’S OBJECTION
                                    TO CONFIRMATION OF PLAN



The Chapter 13 Trustee represents that the Trustee and the Debtor, through counsel, have agreed that the

Trustee’s Objection to Confirmation may be overruled on the following terms:

             On or before June 5, 2020, the Debtor shall file an Amended Schedule I to reduce

             the retirement deduction by approximately $232.00 per month.

IT IS THEREFORE ORDERED THAT:

Based on and subject to these agreed terms, the Trustee’s Objection to Confirmation is overruled.

                                                       #####




Prepared by:
Robert W. Stack, Staff Attorney
Office of the Chapter 13 Trustee
P O Box 510920
Milwaukee, WI 53203
T: (414) 271-3943
info@chapter13milwaukee.com
                     Case 20-21089-gmh        Doc 32    Filed 05/14/20       Page 1 of 1
